Citation Nr: 0326158	
Decision Date: 10/02/03    Archive Date: 10/15/03

DOCKET NO.  00-15 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial compensable evaluation for 
asbestosis.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from June 1954 to July 
1957.

The current appeal arose from a February 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  The RO granted entitlement to 
service connection for asbestosis with assignment of a 
noncompensable evaluation effective March 6, 1996, the date 
of claim.

The veteran provided oral testimony before the undersigned 
Veterans Law Judge (VLJ) sitting at the RO in August 2001, a 
transcript of which has been associated with the claims file.

In October 2001 the Board of Veterans' Appeals (Board) 
remanded the case to the RO for further development and 
adjudicative action.

In May 2003 the RO affirmed the determination previously 
entered, and the case has been returned to the Board for 
further appellate review.


FINDINGS OF FACT

1.  The veteran filed a claim of entitlement to service 
connection for asbestosis on March 6, 1996.

2.  From March 6, 1996 to October 6, 1996, asbestosis was not 
productive of either mild or moderate respiratory impairment.

3.  From October 7, 1996, the veteran's diffusion capacity 
(DLCO) has been within the 66-to 80-percent predicted range.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
asbestosis from March 6, 1996 to October 6, 1996, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. 
§§ 4.7, 4.20, 4.97, Diagnostic Codes 6600, 6601, 6602, 6603 
(effective prior to October 7, 1996).

2.  The criteria for an initial compensable evaluation of 10 
percent for asbestosis from October 7, 1996, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.97, Diagnostic Code 6833; 61 Fed. Reg. 46720-46731 (Sept. 
5, 1996) (effective October 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran, who served on active duty from June 1954 to July 
1957, filed a claim of entitlement to service connection for 
asbestosis on March 6, 1996.

In support of his claim, the veteran submitted a March 10, 
1995 private report of medical examination which shows a 
pulmonary function test (PFT) revealed a DLCO of 75% of 
predicted.  The examiner diagnosed asbestosis noting the 
veteran was suffering from an abnormality of the parenchymal 
lung tissue as a result of exposure to asbestos products.  
Complaints on examination noted shortness of breath with 
walking or on one flight of stairs, and a cough for which 
Advil was taken.

VA conducted a special respiratory examination of the veteran 
in June 1996.  He pertinently complained of chronic cough 
with shortness of breath.  On examination the chest was 
symmetrical with equal and adequate expansion 40 inches to 40 
1/2 inches.  There were no rales, rhonchi, or wheezing.  The 
breath sounds were vesicular.  The examiner diagnosed 
pulmonary asbestosis by history only with normal PFT's.  DLCO 
was not tested.  The chest x-ray demonstrated no acute 
infiltrate.  The radiologic impression was no acute disease.

The veteran provided oral testimony before a Hearing Officer 
at the RO in May 1997.  A transcript of his testimony is on 
file.

VA conducted a special respiratory examination of the veteran 
in July 1997.  He reported having quit smoking in 1969.  He 
pertinently complained of a dry cough for the past twelve 
years.  On examination there were no rales, rhonchi, or 
wheezing.  The lungs were clear to auscultation and 
percussion.  Breath sounds were vesicular.  There were no 
structural changes to the lungs.  The examiner pertinently 
diagnosed asbestosis by history.  Arterial blood gases and 
spirometry were recorded as normal.  

Associated with the claims in support of the veteran's claim 
is a substantial quantity of private treatment reports 
including references to respiratory evaluations during the 
1980's and 1990's.

VA conducted a special respiratory examination of the veteran 
on November 3, 1998.  The examiner recorded that the veteran 
did not have productive cough, sputum, hemoptysis, or 
anorexia except for chronic sinus symptoms.  There was none 
to mild dyspnea on exertion.  There were no periods of 
incapacitation.  
PFT's were interpreted as normal.  DLCO was reported as 76%.  
The forced vital capacity was 95% of predicted.  

VA conducted a special respiratory examination of the veteran 
in January 2000.  He denied any chronic respiratory symptoms 
except for sinus difficulties.  Pertinent clinical findings 
obtained on examination show that the lungs were clear, 
bilaterally to auscultation.  PFT's show that FVC was 95% of 
predicted.  Arterial blood gases were reported as normal.  
DLCO was not ascertained.  The examiner noted that the 
veteran had radiographic, but clinically insignificant 
abnormalities.

The veteran provided oral testimony before the undersigned 
VLJ sitting at the RO in August 2001.  A transcript of his 
testimony has been associated with the claims file.  

VA conducted a special respiratory examination of the veteran 
in February 2002.  On examination he was not in acute 
distress.  Lungs were clear to auscultation bilaterally.  
Chest x-ray revealed small basilar nodules compatible with 
asbestosis.  
The examiner recorded that the veteran had brought him 
private PFT's from 1995 which showed a diffusion capacity of 
74% of predicted.  Otherwise there were normal spirometry and 
lung volume.  The examiner noted that it was difficult to 
ignore the fact that the most recent diffusion capacity 
values were normal.  The examiner also noted that if 
diffusion capacity was considered in the evaluation process, 
then the older value of 74% would equate to a 10 percent 
rating.  In an addendum to the examination report provided in 
September 2002, the examiner noted that the DLCO was 
completely normal, and that the FVC was 95% of predicted.  
The examiner noted that the veteran has completely normal 
spirometry and DLCO.  The DLCO was noted to be 109% of that 
predicted.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2002).

In a claim for a grater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered in initial 
rating cases, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(2002); 38 C.F.R. § 4.2 (2002).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2002).
Where is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more clearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2002).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2002).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2002).  The 
United States Court of Appeals for Veterans Claims (CAVC) has 
held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  The CAVC has acknowledged, however, 
that when a veteran has separate and distinct manifestations 
attributable to the same injury, he/she should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

The pertinent governing criteria effective prior to October 
7, 1996  are reported below.

A noncompensable evaluation may be assigned for chronic 
bronchitis which is mild, productive of a slight cough, with 
no dyspnea, few rales.  A 10 percent evaluation may be 
assigned for moderate chronic bronchitis with considerable 
night or morning cough, slight dyspnea on exercise, scattered 
bilateral rates.  A 30 percent evaluation may be assigned for 
moderately severe chronic bronchitis with persistent cough at 
intervals throughout the day, considerable expectoration, 
considerable dyspnea on exercise, rales throughout the chest, 
beginning chronic airway obstruction.  A 60 percent 
evaluation may be assigned for severe chronic bronchitis and 
a 100 percent evaluation may be assigned for pronounced 
chronic bronchitis.  38 C.F.R. § 4.97: Diagnostic Code 6600 
(effective prior to October 7, 1996).

A 10 percent evaluation may be assigned for mild 
bronchiectasis with paroxysmal cough, mostly night or morning 
purulent expectoration.  A 30 percent evaluation may be 
assigned for moderate bronchiectasis with persistent 
paroxysmal cough at intervals throughout the day, abundant 
purulent and fetid expectoration, slight, if any, emphysema 
or loss of weight.  A 60 percent evaluation may be assigned 
for severe bronchiectasis and a 100 percent evaluation may be 
assigned for pronounced bronchiectasis.  38 C.F.R. § 4.97: 
Diagnostic Code 6601 (effective prior to October 7, 1996).

A 10 percent evaluation may be assigned for mild bronchial 
asthma with paroxysms of asthmatic type breathing (high 
pitched expiratory wheezing and dyspnea) occurring several 
times a year with no clinical findings between attacks.  A 30 
percent evaluation may be assigned for moderate bronchial 
asthma with asthmatic attacks rather frequent (separated by 
only 10-14 day intervals) with moderate dyspnea on exertion 
between attacks.  A 60 percent evaluation may be assigned for 
severe bronchial asthma and a 100 percent evaluation may be 
assigned for pronounced bronchial asthma.  38 C.F.R. § 4.97: 
Diagnostic Code 6602 (effective prior to October 7, 1996).

A 10 percent evaluation may be assigned for mild pulmonary 
emphysema with evidence of ventilatory impairment on 
pulmonary function tests and/or definite dyspnea on prolonged 
exertion.  A 30 percent evaluation may be assigned for 
moderate pulmonary emphysema with moderate dyspnea occurring 
after climbing one flight of steps or walking more than one 
block on level surface; pulmonary function tests consistent 
with findings of moderate emphysema.  38 C.F.R. § 4.97: 
Diagnostic Code 6603 (effective prior to October 7, 1996).

The criteria for rating respiratory disabilities were revised 
effective October 7, 1996, and are reported in pertinent part 
below.  A 10 percent evaluation may be assigned for 
asbestosis with FVC of 75- to 80-percent predicted, or; DLCO 
(SB) of 66- to 80-percent predicted.  A 30 percent evaluation 
may be assigned for asbestosis with FVC of 65- to 75-percent 
predicted, or; DLCO (SB) of 56- to 65-percent predicted.  
Higher evaluations of 60 percent and 100 percent for 
asbestosis are assignable.  38 C.F.R. § 4.97: Diagnostic Code 
6833 (effective October 7, 1996).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph, an extra-schedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).


Analysis

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, and supercedes the decision of the CAVC 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that us necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West 2002)).

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

However, nothing in section 5103A precludes VA from providing 
such assistance as the Secretary considers appropriate.  
38 U.S.C.A. § 5103(g) (West 2002).  Accordingly, the 
Secretary determined that some limited assistance was 
warranted to claimants attempting to reopen claims.  In 
particular, the Secretary determined that VA should request 
any existing records from Federal agencies or non-Federal 
agency sources, if reasonably identified by the claimant, in 
order to assist the claimant in reopening his or her claim.  
66 Fed. Reg. 45,628.

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.

In the case at hand, the Board is satisfied that the duties 
to notify and to assist have been met under the new law under 
the circumstances of this case.

In the October 2001 remand decision the Board notified the 
veteran of the enactment of the VCAA.  In connection with the 
remand directives, by letter dated in November 2001, the RO 
advised the veteran to identify any evidence not already of 
record, and to complete authorization forms (VA Forms 21-
4142) as needed for release of any such evidence pertaining 
to issue currently on appeal.  The RO advised the veteran 
that it would obtain such records if their release were 
authorized.  The RO also advised him of the types of evidence 
required to substantiate his claim.

In doing so, the RO satisfied the VCAA requirement that VA 
notify the veteran as to which evidence was to be provided by 
the veteran, and which would be provided by VA; the RO 
advised that it would obtain all evidence identified and/or 
authorized for release by the veteran.  38 U.S.C.A. § 5103(a) 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The duty to notify has thus been satisfied, as the veteran 
has been provided with notice of what is required to 
substantiate his claim.

In particular, through issuance of the February 2000 rating 
decision, June 2000 statement of the case, and May 2003 
supplemental statement of the case, the veteran has been 
given notice of the requirements for initial compensable 
evaluation.  The RO also provided the veteran with the 
reasons why his claim could not be granted based upon the 
evidence of record with application of the pertinent 
governing criteria.

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim with respect to an initial 
compensable evaluation for asbestosis, including any relevant 
records adequately identified by him, as well as authorized 
by him to be obtained.

This evidence includes the complete service medical records, 
and post service medical records.  In August 2003 the veteran 
advised that he had no additional evidence to submit, and did 
not identify any additional evidence that should be obtained 
by the RO.  
The record shows that he has been afforded the benefit of 
multiple VA examinations over the course of his claim and 
appeal period.  The examinations have sufficiently provided 
needed medical information addressing the issue on appeal.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue on appeal is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. 
§§ 5103 and 5103A (West 2002)); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.159).

Having determined that the duties to notify and to assist 
have been satisfied, the Board turns to an evaluation of the 
issue on the merits.  In any event, any deficiencies which 
may possibly exist in the duties to notify and/or to assist 
have been rendered moot as the Board has granted the benefit 
sought on appeal.


Initial Compensable Evaluation

The RO has rated the veteran's asbestosis under diagnostic 
code 6833 provided for such disability under the revised 
criteria for rating respiratory disabilities which became 
effective October 7, 1996.  However, the veteran filed his 
claim of entitlement to service connection for such disorder 
on March 6, 1996.  Prior to October 7, 1996, amended 
regulations, there was no specific diagnostic code for rating 
asbestosis thereby warranting application of a disability 
rating by analogy to another respiratory disability.

Where the law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
process has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise.  See 
Karnas v. Derwinski, 1 Vet. App. 308.  
The Board takes cognizance of Kuzma v. Principi, ___F.3d___, 
No 03-7032 (Fed. Cir. Aug. 25, 2002).  There is no indication 
that the United States Court of Appeals for the Federal 
Circuit intended to completely overturn Karnas.

The Board's application of the previous criteria to the 
veteran's asbestosis for the period from the date of his 
claim to the effective date of the amended criteria discloses 
no basis upon which to predicate assignment of an initial 
compensable evaluation.  In this regard, the multiple VA 
examinations disclosed that the veteran's asbestosis was not 
productive of compensable disablement of a mild or moderate 
degree satisfying the requisite rating criteria by analogy to 
other respiratory disorders prior to October 7, 1996.  

However, with respect to the revised criteria effective 
October 7, 1996, the Board notes that even prior thereto, a 
DLCO value of 74% was reported on a March 10, 1995 private 
PFT record.  Thereafter, a DLCO value of 76% was reported on 
a VA PFT record.  The Board's application of the amended 
rating criteria is consistent with assignment of a 10 percent 
evaluation since the foregoing DLCO values are, as argued by 
the veteran all along, well within the 66- to 80-percent 
range under diagnostic code 6833.  The VA examination reports 
provide no basis for assignment of any compensable evaluation 
in applying the FVC portion (95% predicted) of the amended 
criteria.

The assignment of the 10 percent evaluation is effective only 
from the date of the amended regulation; that is, October 7, 
1996.  There can be no retroactive application of the amended 
criteria prior to the effective date of such amended 
criteria.  See DeSousa v. Gober, 10 Vet. App. 461 (1997); 
McCay v. Brown, 9 Vet. App. 183, 187 (1996), aff'd, 106 F.3d 
1577 (Fed. Cir. 1997).

The February 2002 VA examination report does not specifically 
include a DLCO value, although the VA examiner noted that the 
spirometry and DLCO values were within normal limits.  The 
Board has assigned "staged" ratings for the veteran's 
asbestosis and sees no basis to reduce the 10 percent 
evaluation in view of the February 2002 VA examination and 
addendum thereto.  
Accordingly, the Board finds that asbestosis should be rated 
as noncompensable from March 6, 1996 to October 6, 1996, and 
10 percent disabling on and after October 7, 1996.  See 
Fenderson, De Sousa, McCay, supra.


Extraschedular Consideration

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
provided the criteria for extraschedular evaluation in its 
statement of the case and considered their application; 
however, it did not grant increased compensation benefits on 
this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

The current schedular criteria adequately compensate the 
veteran for the nature and extent of severity of his 
asbestosis.  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.


ORDER

Entitlement to an initial compensable evaluation for 
asbestosis from March 6, 1996 to October 6, 1996 is denied.

Entitlement to an initial compensable evaluation of 10 
percent for asbestosis effective from October 7, 1996, is 
granted, subject to the governing criteria applicable to the 
payment of monetary benefits.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



